

Exhibit 10.10




















THIS INSTRUMENT PREPARED BY
AND WHEN RECORDED RETURN TO:


Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Miami, Florida 33131
Attention: Richard J. Giusto, Esq.
 
 
(SPACE ABOVE THIS LINE FOR RECORDER’S USE)





110 WILLIAM PROPERTY INVESTORS III, LLC
(Mortgagor)


to


INVESCO CMI INVESTMENTS, L.P.
as administrative agent for the benefit of certain Lenders
(Mortgagee)






SENIOR LOAN CONSOLIDATED, AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS
AND SECURITY AGREEMENT






Dated:
March 7, 2019
 
 
 
 
Property Location:
110 William Street
New York, New York
New York County
 
 
 
 
Block:
77
 
Lot:
8
 







--------------------------------------------------------------------------------





SENIOR LOAN CONSOLIDATED, AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT (this “Security Instrument”), made as of March
7, 2019, by and between 110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware
limited liability company, having an address at c/o Savanna, 430 Park Avenue,
12th Floor, New York, New York 10022 (“Borrower”) for the benefit of INVESCO CMI
INVESTMENTS, L.P., a Delaware limited partnership, having an address at c/o
Invesco Real Estate, 2001 Ross Avenue, Suite 3400, Dallas, Texas 75201, as
administrative agent for the benefit of Lenders (together with its successors
and assigns, “Mortgagee”).
Borrower, Mortgagee and Lenders have entered into a Senior Loan Agreement dated
as of the date hereof (as amended, modified, restated, consolidated or
supplemented from time to time, the “Loan Agreement”) pursuant to which Lenders
are making a secured loan to Borrower in the aggregate original principal amount
of $215,475,000.00 (the “Loan”). Capitalized terms used herein without
definition are used as defined in the Loan Agreement.
Mortgagee is the holder of the mortgages listed on Schedule 1 annexed hereto and
made a part hereof (collectively, the “Existing Mortgages”).
The aggregate outstanding principal amount secured by the Existing Mortgages is
$205,000,000.00.
Mortgagee is the holder of that certain Senior Loan Gap Mortgage, dated as of
the date hereof, made by Borrower in favor of Mortgagee (the “Gap Mortgage” and
together with the Existing Mortgages, collectively, the “Original Mortgages”).
The aggregate outstanding principal amount secured by the Gap Mortgage is
$10,475,000.00. Borrower and Mortgagee desire to consolidate the liens of the
Original Mortgages to form a single first mortgage lien encumbering the Premises
(defined below) and the Improvements (defined below) and as so consolidated to
modify, extend and restate the terms thereof, to partially secure payment of the
consolidated, amended and restated notes evidenced by that certain Senior Loan
Consolidated, Amended and Restated Promissory Note dated the date hereof made by
Borrower to Lender in such principal amount (as the same may be amended,
modified, restated, severed, consolidated, renewed, replaced, or supplemented
from time to time, the “Note”).
Borrower and Mortgagee desire to consolidate, amend and restate the terms and
provisions of the Original Mortgages upon the terms and provisions set for
herein so as to constitute a restatement in full of the Original Mortgages,
which Original Mortgages shall hereinafter be deemed to be superseded in their
entirety by this Security Instrument (as same may be amended, modified restated,
severed, consolidated, renewed, replaced or supplemented from time to time)
securing the principal sum of $215,475,000.00, together with interest thereon as
hereafter provided.


To secure the payment of the Note and all sums which may or shall become due
thereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Security Instrument, the Loan
Agreement and such other documents,




--------------------------------------------------------------------------------




as any of the same may, from time to time, be modified, amended or supplemented,
being hereinafter collectively referred to as the “Loan Documents”), including
(i) the payment of interest and other amounts which would accrue and become due
but for the filing of a petition in bankruptcy (whether or not a claim is
allowed against Borrower for such interest or other amounts in any such
bankruptcy proceeding) or the operation of the automatic stay under
Section 362(a) of Title 11 of the United States Code (the “Bankruptcy Code”),
and (ii) the costs and expenses of enforcing any provision of any Loan Document
(all such sums being hereinafter collectively referred to as the “Debt”),
Borrower has given, granted, bargained, sold, alienated, enfeoffed, conveyed,
confirmed, warranted, pledged, assigned and hypothecated and by these presents
does hereby give, grant, bargain, sell, alien, enfeoff, convey, confirm,
warrant, pledge, assign and hypothecate unto Mortgagee, WITH POWER OF SALE,
subject to the terms and conditions of the Loan Agreement, the land described in
Exhibit A (the “Premises”), and the buildings, structures, fixtures and other
improvements now or hereafter located thereon (the “Improvements”);
TOGETHER WITH, all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):
(a)    all easements, rights‑of‑way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road, highway, alley or avenue, opened,
vacated or proposed, in front of or adjoining the Premises, to the center line
thereof; and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Borrower of, in and to the Premises
and the Improvements and every part and parcel thereof, with the appurtenances
thereto;
(b)    all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Premises or the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Premises and the Improvements
(hereinafter collectively referred to as the “Equipment”), including any leases
of, deposits in connection with, and proceeds of any sale or transfer of any of
the foregoing, and the right, title and interest of Borrower in and to any of
the Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the State where the Property is located
(the “UCC”), superior in lien to the lien of this Security Instrument.
Notwithstanding the foregoing, Equipment shall not include any property
belonging to the Manager


2

--------------------------------------------------------------------------------




or tenants under Leases (as hereinafter defined) except to the extent that
Borrower shall have any right or interest therein;


(c)    all awards or payments, including interest thereon, that may heretofore
or hereafter be made with respect to the Premises or the Improvements, whether
from the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;
(d)    all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof, in each case entered into by or
on behalf of Borrower (or its predecessor in interest) (hereinafter collectively
referred to as the “Leases”) all rents, additional rents, early termination fees
or payments or other termination fees or payments, rent equivalents, moneys
payable as damages (including payments by reason of the rejection of a Lease in
a bankruptcy proceeding) or in lieu of rent or rent equivalents, subject to the
terms of the applicable Leases, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or its agents or employees from any and all sources arising from or
attributable to the Premises and the Improvements, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Premises or the Improvements, or rendering of services by Borrower or any of its
agents or employees, and proceeds, if any, from business interruption or other
loss of income insurance (hereinafter collectively referred to as the “Rents”),
together with all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;
(e)    all proceeds of and any unearned premiums on any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;
(f)    the right, in the name and on behalf of Borrower, upon the occurrence and
during the continuance of an Event of Default, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to protect the interest of Mortgagee in the Property;
(g)    all accounts (including reserve accounts maintained by Borrower under the
Loan Documents), escrows, documents, instruments, chattel paper, claims,
deposits and general intangibles, as the foregoing terms are defined in the UCC,
and all franchises, trade names, trademarks, symbols, service marks, books,
records, plans, specifications, designs, drawings, surveys, title insurance
policies, permits, consents, licenses, management agreements, contract rights
(including any contract with any architect or engineer or with any other
provider of goods or


3

--------------------------------------------------------------------------------




services for or in connection with any construction, repair or other work upon
the Property), approvals, actions, refunds of real estate taxes and assessments
(and any other governmental impositions related to the Property) and causes of
action that now or hereafter relate to, are derived from or are used in
connection with the Property, or the use, operation, maintenance, occupancy or
enjoyment thereof or the conduct of any business or activities thereon
(hereinafter collectively referred to as the “Intangibles”); and
(h)    all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.
Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Security Instrument shall automatically extend to all Rents acquired by the
Borrower after the commencement of the case and shall constitute cash collateral
under Section 363(a) of the Bankruptcy Code.
TO HAVE AND TO HOLD the Property unto and to the use and benefit of Lender and
its successors and assigns, forever;
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Mortgagee, for the benefit of Lenders the
Debt at the time and in the manner provided in the Loan Documents and shall well
and truly abide by and comply in all material respects, with each and every
covenant and condition set forth in the Loan Documents in a timely manner
(giving effect to any applicable grace, notice and cure periods), these presents
and the estate hereby granted shall cease, terminate and be void; provided, that
upon request by Borrower, Mortgagee shall, at Borrower’s sole cost and expense,
execute and deliver for recording all customary documentation reasonably
requested by Borrower to evidence such termination (including, without
limitation, a recordable mortgage satisfaction or any other documentation
required by a title company). Borrower shall pay all of Mortgagee’s reasonable
attorney’s fees and disbursements incurred in connection with the aforesaid
documentation;
AND Borrower represents and warrants to and covenants and agrees with Mortgagee
as follows:
PART I - GENERAL PROVISIONS
1. Payment of Debt and Incorporation of Covenants, Conditions and Agreements.
Borrower shall pay the Debt at the time and in the manner provided in the Loan
Documents. All the covenants, conditions and agreements contained in the Loan
Documents are hereby made a part of this Security Instrument to the same extent
and with the same force as if fully set forth herein. Without limiting the
generality of the foregoing, Borrower (i) agrees to insure, repair, maintain and
restore damage to the Property, pay Taxes and Other Charges, and comply with
Legal Requirements, in accordance with the Loan Agreement, and (ii) agrees that
the Insurance Proceeds and Awards for Condemnation shall be settled, held and
applied in accordance with the


4

--------------------------------------------------------------------------------




Loan Agreement. In the event of any conflict between this Security Instrument
and the Loan Agreement, the terms of the Loan Agreement shall govern.
2.     Leases and Rents.
(a)     Borrower does hereby absolutely and unconditionally assign to Mortgagee
all of Borrower’s right, title and interest in all current and future Leases and
Rents, it being intended by Borrower that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only. Such
assignment shall not be construed to bind Mortgagee to the performance of any of
the covenants or provisions contained in any Lease or otherwise impose any
obligation upon Mortgagee. Nevertheless, subject to the terms of this paragraph,
Mortgagee grants to Borrower a revocable license to operate and manage the
Property and to collect, receive, use and enjoy the Rents subject to the
requirements of the Loan Agreement (including the deposit of Rents into the
Clearing Account). Upon an Event of Default, without the need for notice or
demand, the license granted to Borrower herein shall automatically be revoked,
and Lender shall immediately be entitled to possession of all Rents in the
Clearing Account, the Deposit Account (including all Subaccounts thereof) and
all Rents collected thereafter (including Rents past due and unpaid), whether or
not Mortgagee enters upon or takes control of the Property, provided, that such
revocation shall only be effective while an Event of Default is continuing.
Borrower hereby grants and assigns to Lender the right, at its option, upon
revocation of the license granted herein, to enter upon the Property in person,
by agent or by court‑appointed receiver to collect the Rents, subject to the
rights of tenants under Leases. Any Rents collected after the revocation of such
license may be applied toward payment of the Debt in such priority and
proportions as Mortgagee in its sole discretion shall deem proper.
(b)     Borrower shall not enter into, modify, amend, cancel, terminate or renew
any Lease except as provided in Section 4.1.9 of the Loan Agreement.
3.     Use of Property. Borrower shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Property in violation of the Loan Agreement. If under applicable zoning
provisions the use of the Property is or shall become a nonconforming use,
Borrower shall not cause or permit such nonconforming use to be discontinued or
abandoned without the consent of Mortgagee, in violation of the Loan Agreement.
Borrower shall not (i) change the use of the Property, (ii) permit or suffer to
occur any waste on or to the Property or (iii) take any steps to convert the
Property to a condominium or cooperative form of ownership without the prior
written consent of Mortgagee., in violation of the Loan Agreement
4.     Transfer or Encumbrance of the Property.
(a)     Borrower acknowledges that (i) Mortgagee has examined and relied on the
creditworthiness and experience of the principals of Borrower in owning and
operating properties such as the Property in agreeing to make the Loan,
(ii) Mortgagee will continue to rely on Borrower’s ownership of the Property as
a means of maintaining the value of the Property as security for the Debt, and
(iii) Mortgagee has a valid interest in maintaining the value of the Property so
as to ensure that, should Borrower default in the repayment of the Debt,
Mortgagee can recover


5

--------------------------------------------------------------------------------




the Debt (pursuant to the Loan Agreement) by a sale of the Property. Borrower
shall not sell, convey, alienate, mortgage, encumber, pledge or otherwise
transfer the Property or any part thereof, or suffer or permit any Transfer to
occur, other than a Permitted Transfer, without the prior written consent of
Mortgagee. Notwithstanding anything to the contrary contained herein, this
Security Instrument shall not constitute a modification of any other provisions
in any other Loan Documents which prohibit, limit or restrict the right of
Borrower to transfer the Property or the right of any party to transfer any
interest, directly or indirectly, in Borrower.
(b)     Mortgagee shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon a Transfer in violation of this
Paragraph 4. This provision shall apply to every sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property (and every other
Transfer) in violation of this Paragraph 4 regardless of whether voluntary or
not. Any Transfer made in contravention of this Paragraph 4 shall be null and
void and of no force and effect. Borrower agrees to bear and shall pay or
reimburse Mortgagee on demand for all reasonable out-of-pocket expenses
(including reasonable out of pocket attorneys’ fees and disbursements, title
search costs and title insurance endorsement premiums) incurred by Mortgagee in
connection with the review, approval and documentation of any Permitted
Transfer.
5.     Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Security Instrument which deducts the Debt from
the value of the Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Mortgagee’s interest in the
Property, Borrower will, upon written demand by Mortgagee, pay such tax, with
interest and penalties thereon, if any. If Mortgagee is advised by its counsel
that the payment of such tax or interest and penalties by Borrower would be
unlawful, taxable to Mortgagee or unenforceable, or would provide the basis for
a defense of usury, then Mortgagee shall have the option, by written notice of
not less than 120 days, to declare the Debt immediately due and payable without
premium or penalty. Borrower shall pay no premium or penalty, including, without
limitation, any prepayment premium, if Lender shall declare the Debt immediately
due and payable pursuant to the terms of this Section 5.
6.     No Credits on Account of the Debt. Borrower shall not claim or demand or
be entitled to any credit on account of the Debt for any part of the Taxes or
Other Charges assessed against the Property, and no deduction shall otherwise be
made or claimed from the assessed value of the Property for real estate tax
purposes by reason of this Security Instrument or the Debt, if such credit or
deduction would increase the amount of Taxes or Other Charges required to be
paid by Mortgagee. If such claim, credit or deduction shall be required by law,
Mortgagee shall have the option, by written notice of not less than 120 days, to
declare the Debt immediately due and payable, without any premium or penalty.
Borrower shall pay no premium or penalty, including, without limitation, any
prepayment premium, if Lender shall declare the Debt immediately due and payable
pursuant to the terms of this Section 6.


6

--------------------------------------------------------------------------------




7.     Further Acts, Etc. Borrower shall, at its sole cost, do execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Mortgagee shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Mortgagee the property
and rights hereby mortgaged, given, granted, bargained, sold, alienated,
enfeoffed, conveyed, confirmed, pledged, assigned and hypothecated or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to Mortgagee, or for carrying out the intention or
facilitating the performance of the terms of this Security Instrument, or for
filing, registering or recording this Security Instrument (but in no event will
Borrower be required to incur, suffer or accept (except to a de mimimis extent)
any lesser rights or greater obligations than as currently set forth in the Loan
Documents). Upon foreclosure, the appointment of a receiver or any other
relevant action, Borrower shall, at its sole cost, cooperate fully and
completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the
Property. Borrower grants to Mortgagee an irrevocable power of attorney coupled
with an interest, which shall be exercisable upon the occurrence and during the
continuance of an Event of Default, for the purpose of exercising and perfecting
any and all rights and remedies available to Mortgagee at law and in equity,
including such rights and remedies available to Mortgagee pursuant to this
paragraph.
8.     Recording of Security Instrument, Etc. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, shall cause this Security Instrument, and any security instrument creating
a lien or security interest or evidencing the lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
hereof upon, and the interest of Mortgagee in, the Property. Borrower shall pay
all filing, registration or recording fees, all expenses incident to the
preparation, execution and acknowledgment of and all federal, state, county and
municipal, taxes, duties, imposts, documentary stamps, assessments and charges
arising out of or in connection with the execution and delivery of, this
Security Instrument, any Security Instrument supplemental hereto, any other
security instrument with respect to the Property or any instrument of further
assurance, except where prohibited by law so to do. Borrower shall hold harmless
and indemnify Mortgagee, its successors and assigns, against any liability
incurred by reason of the imposition under applicable Legal Requirements of any
tax on the making or recording of this Security Instrument.
9.     Right to Cure Defaults. Upon the occurrence and during the continuance of
any Event of Default, Mortgagee may, but without any obligation to do so and
without notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, perform the obligations that gave rise to the Event of
Default in such manner and to such extent as Mortgagee may deem necessary to
protect the security hereof. Subject to the rights of Tenants under Leases,
Mortgagee is authorized to enter upon the Property for such purposes or appear
in, defend or bring any action or proceeding to protect its interest in the
Property or to foreclose this Security Instrument or collect the Debt, and the
out-of-pocket cost and expense thereof (including reasonable out-of-pocket
attorneys’ fees and disbursements to the extent permitted by law), with interest
thereon at the Default Rate for the period after written notice from Mortgagee
that such out-of-pocket cost or


7

--------------------------------------------------------------------------------




expense was incurred and continuing until the date of payment to Mortgagee,
shall constitute a portion of the Debt, shall be secured by this Security
Instrument and the other Loan Documents and shall be due and payable to
Mortgagee promptly following written demand to Borrower therefor.
10.     Remedies.
(a)     Upon the occurrence and during the continuance of any Event of Default
and subject to the provisions of the Loan Agreement, Mortgagee may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Borrower and in and to the Property, by Mortgagee itself or
otherwise, including the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such order as Mortgagee may
determine, in its sole discretion, to the extent permitted by applicable law,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:
(i)         declare the entire Debt to be immediately due and payable;
(ii)         institute a proceeding or proceedings, judicial or nonjudicial, to
the extent permitted by law, by advertisement or otherwise, for the complete
foreclosure of this Security Instrument, in which case the Property may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;
(iii)         with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien of this Security Instrument for the
balance of the Debt not then due;
(iv)         sell for cash or upon credit the Property and all estate, claim,
demand, right, title and interest of Borrower therein and rights of redemption
thereof, pursuant to the power of sale, to the extent permitted by law, or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;
(v)         institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in any
other Loan Document;
(vi)         recover judgment on the Note either before, during or after any
proceeding for the enforcement of this Security Instrument;
(vii)         apply for the appointment of a trustee, receiver, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of the Borrower
or of any person, firm or other entity liable for the payment of the Debt;


8

--------------------------------------------------------------------------------




(viii)         subject to the terms of this Security Instrument and the
Assignment of Leases enforce Mortgagee’s interest in the Leases and Rents and
enter into or upon the Property, subject to rights of tenants under Leases,
either personally or by its agents, nominees or attorneys and dispossess
Borrower and its agents and employees therefrom, and thereupon Mortgagee may (A)
use, operate, manage, control, insure, maintain, repair, restore and otherwise
deal with the Property and conduct the business thereat; (B) complete any
construction on the Property in such manner and form as Mortgagee deems
advisable; (C) make alterations, additions, renewals, replacements and
improvements to or on the Property; (D) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive Rents; and (E) apply
the receipts from the Property to the payment of the Debt, after deducting
therefrom all out-of-pocket expenses (including reasonable out-of-pocket
attorneys’ fees and disbursements) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, insurance and other
charges in connection with the Property, as well as just and reasonable
compensation for the services of Mortgagee, and its counsel, agents and
employees; in each case, in accordance with the standards applicable to Lender
under the Loan Documents;
(ix)         require Borrower to pay monthly in advance to Lender, or any
receiver appointed to collect the Rents, the fair and reasonable rental value
for the use and occupation of any portion of the Property occupied by Borrower,
and require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver, and, in default thereof, evict Borrower by summary
proceedings or otherwise; or
(x)         pursue such other rights and remedies as may be available at law or
in equity or under the UCC, including the right to receive and/or establish a
lock box for all Rents and proceeds from the Intangibles and any other
receivables or rights to payments of Borrower relating to the Property.
In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Instrument shall continue as a lien on the remaining
portion of the Property.
(b)     Subject to the provisions of the Loan Agreement, the proceeds of any
sale made under or by virtue of this Paragraph 10, together with any other sums
which then may be held by Mortgagee under this Security Instrument, whether
under the provisions of this paragraph or otherwise, shall be applied by
Mortgagee to the payment of the Debt in such priority and proportion as
Mortgagee in its sole discretion shall deem proper.
(c)     Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue of this Security Instrument by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable law, Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.


9

--------------------------------------------------------------------------------




(d)     Upon the completion of any sale or sales pursuant hereto, Mortgagee, or
an officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Mortgagee is hereby
irrevocably appointed the true and lawful attorney of Borrower (for exercise
only upon the occurrence and during the continuance of any Event of Default), in
its name and stead, to make all necessary conveyances, assignments, transfers
and deliveries of the Property and rights so sold and for that purpose Mortgagee
may execute all necessary instruments of conveyance, assignment and transfer,
and may substitute one or more persons with like power, Borrower hereby
ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do by virtue hereof. Any sale or sales made under or
by virtue of this Paragraph 10, whether made under the power of sale herein
granted or under or by virtue of judicial proceedings or of a judgment or decree
of foreclosure and sale, shall operate to divest all the estate, right, title,
interest, claim and demand whatsoever, whether at law or in equity, of Borrower
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Borrower and against any and all persons claiming
or who may claim the same, or any part thereof, from, through or under Borrower.
(e)     Upon any sale made under or by virtue of this Paragraph 10, whether made
under a power of sale or under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Mortgagee may bid for and acquire
the Property or any part thereof and in lieu of paying cash therefor may make
settlement for the purchase price by crediting upon the Debt the net sales price
after deducting therefrom the out-of-pocket expenses of the sale and costs of
the action and any other sums which Mortgagee is authorized to deduct under this
Security Instrument or any other Loan Document.
(f)     No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Property or upon any other property of Borrower
shall affect in any manner or to any extent the lien of this Security Instrument
upon the Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.
(g)     Mortgagee may terminate or rescind any proceeding or other action
brought in connection with its exercise of the remedies provided in this
Paragraph 10 at any time before the conclusion thereof, as determined in
Mortgagee’s sole discretion and without prejudice to Mortgagee.
(h)     Mortgagee may resort to any remedies and the security given by this
Security Instrument or in any other Loan Document in whole or in part, and in
such portions and in such order as determined by Mortgagee’s sole discretion. No
such action shall in any way be considered a waiver of any rights, benefits or
remedies evidenced or provided by any Loan Document. The failure of Mortgagee to
exercise any right, remedy or option provided in any Loan Document shall not be
deemed a waiver of such right, remedy or option or of any covenant or obligation
secured by any Loan Document. No acceptance by Mortgagee of any payment after
the occurrence of any Event of Default and no payment by Mortgagee of any
obligation for which


10

--------------------------------------------------------------------------------




Borrower is liable hereunder shall be deemed to waive or cure any Event of
Default, or Borrower’s liability to pay such obligation. No sale of all or any
portion of the Property, no forbearance on the part of Mortgagee, and no
extension of time for the payment of the whole or any portion of the Debt or any
other indulgence given by Mortgagee to Borrower, shall operate to release or in
any manner affect the interest of Mortgagee in the remaining Property or the
liability of Borrower to pay the Debt. No waiver by Mortgagee shall be effective
unless it is in writing and then only to the extent specifically stated. All
costs and expenses of Mortgagee in exercising its rights and remedies under this
Paragraph 10 (including reasonable attorneys’ fees and disbursements to the
extent permitted by law), shall be paid by Borrower immediately upon notice from
Mortgagee, with interest at the Default Rate for the period after notice from
Mortgagee, and such costs and expenses shall constitute a portion of the Debt
and shall be secured by this Security Instrument.
(i)     The interests and rights of Mortgagee under the Loan Documents shall not
be impaired by any indulgence, including (i) any renewal, extension or
modification which Lender may grant with respect to any of the Debt, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Mortgagee may grant with respect to the Property or any portion thereof or
(iii) any release or indulgence granted to any maker, endorser, guarantor or
surety of any of the Debt.
11.     Right of Entry. In addition to any other rights or remedies granted
under this Security Instrument, Mortgagee and its agents shall have the right to
enter and inspect the Property at any reasonable time during business hours
throughout the term of this Security Instrument, subject to the rights of
tenants under Leases. Upon the occurrence and during the continuance of an Event
of Default, the cost of any inspections or audits shall be borne by Borrower,
including the actual cost of all follow up or additional investigations or
inquiries deemed reasonably necessary by Mortgagee. The cost of such
inspections, if not paid for by Borrower within ten (10) Business Days following
written demand, may be added to the principal balance of the sums due under the
Note and this Security Instrument and shall bear interest thereafter until paid
at the Default Rate.
12.     Security Agreement. This Security Instrument is both a real property
Security Instrument and a “security agreement” within the meaning of the UCC.
The Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Borrower in the
Property. Borrower by executing and delivering this Security Instrument has
granted and hereby grants to Mortgagee, as security for the Debt, a security
interest in the Property to the full extent that the Property may be subject to
the UCC (such portion of the Property so subject to the UCC being called in this
paragraph the “Collateral”). This Security Instrument shall also constitute a
“fixture filing” for the purposes of the UCC. As such, this Security Instrument
covers all items of the Collateral that are or are to become fixtures.
Information concerning the security interest herein granted may be obtained from
the parties at the addresses of the parties set forth in the first paragraph of
this Security Instrument. If an Event of Default shall occur and be continuing,
Mortgagee, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the UCC, including,
without limiting the generality of the foregoing, the right to take possession
of the Collateral or any part thereof, and to take such


11

--------------------------------------------------------------------------------




other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral. During the continuance of an Event of Default,
upon request or demand of Mortgagee, Borrower shall at its expense assemble the
Collateral and make it available to Mortgagee at a convenient place in New York
reasonably acceptable to Mortgagee. Borrower shall pay to Mortgagee within five
(5) Business Days of promptly following written demand any and all expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Mortgagee in protecting the interest in the Collateral and in enforcing the
rights hereunder with respect to the Collateral (but excluding special,
punitive, or consequential damages, unless asserted against Borrower by a third
party). Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Collateral, sent to Borrower in accordance with the
provisions hereof at least ten (10) Business Days prior to such action, shall
constitute commercially reasonable notice to Borrower. The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by Mortgagee
to the payment of the Debt in such priority and proportions as Mortgagee in its
sole discretion shall deem proper. In the event of any change in name, identity
or structure of Borrower, Borrower shall notify Mortgagee thereof and promptly
after request shall execute, file and record such UCC forms as are necessary to
maintain the priority of Mortgagee’s lien upon and security interest in the
Collateral, and shall pay all expenses and fees in connection with the filing
and recording thereof. If Mortgagee shall require the filing or recording of
additional UCC forms or continuation statements, Borrower shall, promptly after
request, execute, file and record such UCC forms or continuation statements as
Mortgagee reasonably shall deem necessary, and shall pay all expenses and fees
in connection with the filing and recording thereof, it being understood and
agreed, however, that no such additional documents shall increase Borrower’s
obligations or decrease Borrower’s rights under the Loan Documents. Borrower
hereby irrevocably appoints Mortgagee as its attorney‑in‑fact, coupled with an
interest, to file with the appropriate public office on its behalf any financing
or other statements naming Mortgagee, as secured party, and Borrower, as debtor,
in connection with the Collateral covered by this Security Instrument.
13.     Actions and Proceedings. Following the occurrence and during the
continuance of an Event of Default, Mortgagee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Mortgagee, in its sole discretion, decides should be brought to protect its or
their interest in the Property. To the extent permitted by applicable law,
Mortgagee shall, at its option, be subrogated to the lien of any mortgage or
other security instrument discharged in whole or in part by the Debt, and any
such subrogation rights shall constitute additional security for the payment of
the Debt.
14.     Marshalling and Other Matters. To the extent permitted by applicable
law, Borrower hereby waives, to the extent permitted by law, the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
to the extent permitted by applicable law, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Instrument on behalf of Borrower, and on behalf of each and
every person acquiring any interest in or title to the Property subsequent to
the date of this Security Instrument and on behalf of all persons to the extent
permitted by applicable law. The lien of this Security Instrument shall be


12

--------------------------------------------------------------------------------




absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee and, without limiting the
generality of the foregoing, the lien hereof shall not be impaired by (i) any
acceptance by Mortgagee of any other security for any portion of the Debt, (ii)
any failure, neglect or omission on the part of Mortgagee to realize upon or
protect any portion of the Debt or any collateral security therefor or (iii) any
release (except as to the property released), sale, pledge, surrender,
compromise, settlement, renewal, extension, indulgence, alteration, changing,
modification or disposition of any portion of the Debt or of any of the
collateral security therefor; and Mortgagee may foreclose, or exercise any other
remedy available to Mortgagee under other Loan Documents without first
exercising or enforcing any of its remedies under this Security Instrument, and
any exercise of the rights and remedies of Mortgagee hereunder shall not in any
manner impair the Debt or the liens of any other Loan Document or any of
Mortgagee’s rights and remedies thereunder.
15.     Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be in writing, and shall be sent, and shall be deemed
effective, as provided in the Loan Agreement.
16.     Inapplicable Provisions. If any term, covenant or condition of this
Security Instrument is held to be invalid, illegal or unenforceable in any
respect, this Security Instrument shall be construed without such provision.
17.     Headings. The paragraph headings in this Security Instrument are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
18.     Duplicate Originals. This Security Instrument may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to be an original.
19.     Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form; and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Mortgagee”
shall mean “Mortgagee and any subsequent holder of the Note,” the words
“Property” shall include any portion of the Property and any interest therein,
the word “including” means “including but not limited to” and the words
“attorneys’ fees” shall include any and all reasonable out-of-pocket attorneys’
fees, paralegal and law clerk fees, including fees at the pre‑trial, trial and
appellate levels incurred or paid by Mortgagee in protecting its interest in the
Property and Collateral and enforcing its rights hereunder.
20.     Homestead. Borrower hereby waives and renounces all homestead and
exemption rights provided by the Constitution and the laws of the United States
and of any state, in and to the Property as against the collection of the Debt,
or any part thereof.


13

--------------------------------------------------------------------------------




21.     Assignments. Mortgagee shall have the right to assign or transfer its
rights under this Security Instrument without limitation in accordance with the
terms of the Loan Agreement. Any assignee or transferee pursuant to the terms of
the Loan Agreement, shall be entitled to all the benefits afforded Mortgagee
under this Security Instrument.
22.     Waiver of Jury Trial. EACH OF BORROWER AND MORTGAGEE HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR
THE LOAN EVIDENCED BY THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF MORTGAGEE OR LENDER, ITS OFFICERS,
EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.
23.     Consents. Any consent or approval by Mortgagee in any single instance
shall not be deemed or construed to be Mortgagee’s consent or approval in any
like matter arising at a subsequent date, and the failure of Mortgagee to
promptly exercise any right, power, remedy, consent or approval provided herein
or at law or in equity shall not constitute or be construed as a waiver of the
same nor shall Mortgagee be estopped from exercising such right, power, remedy,
consent or approval at a later date. Any consent or approval requested of and
granted by Mortgagee pursuant hereto shall be narrowly construed to be
applicable only to Borrower and the matter identified in such consent or
approval and no third party shall claim any benefit by reason thereof, and any
such consent or approval shall not be deemed to constitute Mortgagee a venturer
or partner with Borrower nor shall privity of contract be presumed to have been
established with any such third party. If Mortgagee deems it to be in its best
interest to retain assistance of persons, firms or corporations (including
attorneys, title insurance companies, appraisers, engineers and surveyors) with
respect to a request for consent or approval, Borrower shall reimburse Mortgagee
for all costs reasonably incurred in connection with the employment of such
persons, firms or corporations.
24.     Loan Repayment. Provided no Event of Default exists, this Security
Instrument will be satisfied and discharged of record by Mortgagee prior to the
Maturity Date only in accordance with the terms and provisions set forth in the
Loan Agreement.
25.     Intentionally Omitted.
26.     Governing Law. THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN §§ 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)) SHALL GOVERN ALL MATTERS RELATING TO THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ALL OF THE INDEBTEDNESS OR
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER PURSUANT TO SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW. ALL PROVISIONS OF THE LOAN AGREEMENT
INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT
OF LAW PROVISIONS THEREOF) PURSUANT TO


14

--------------------------------------------------------------------------------




SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. EACH OF BORROWER AND
ADMINISTRATIVE AGENT (A) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT MAY BE BROUGHT IN A COURT
OF RECORD IN THE COUNTY WHERE THE PROPERTY IS LOCATED OR IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN SAID COUNTY, (B) CONSENTS TO THE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (C)
WAIVES ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY SERVICE OF COPIES OF SUCH PROCESS TO BORROWER AT
ITS ADDRESS PROVIDED HEREIN.
27.     Exculpation. The liability of Borrower hereunder is limited pursuant to
Section 11.22 of the Loan Agreement.
The following Sections 28 through 35, inclusive, relating to the laws of the
State of New York, shall apply to this Security Instrument, notwithstanding any
provision of this Security Instrument or of any other Loan Document to the
contrary:


28.     Section 13 of the Lien Law. Pursuant to Section 13 of the Lien Law of
New York (the “Lien Law”), Borrower shall receive the advances secured by this
Security Instrument and shall hold the right to receive such advances as a trust
fund to be applied first for the purpose of paying the “cost of improvement,” as
such quoted term is defined and used in the Lien Law, and shall apply such
advances first to the payment of such cost before using any part of the total of
same for any other purpose. Borrower shall strictly comply with Section 13 of
the Lien Law and shall indemnify and hold Mortgagee harmless against any and all
loss, liability, actual out-of-pocket cost or expense, including, without
limitation, any judgments, reasonable attorneys’ fees, costs of appeal bonds and
printing costs, arising out of or relating to any proceeding instituted by any
claimant alleging a violation by Borrower of the Lien Law, including, without
limitation, any section of Article 3-A of the Lien Law, excluding consequential
damages (except to the extent such consequential damages are owed by it to a
third party).
29.     Section 291-f of the RPL. In addition to any other right or remedy
contained in this Security Instrument or in any other Loan Document, Mortgagee
shall have all of the rights against lessees of the Property, or any part(s)
thereof, as are set forth in Section 291-f of the Real Property Law of New York,
subject to the terms and conditions of the Loan Agreement. The clauses,
covenants and conditions contained in this Security Instrument and in the other
Loan Documents shall be construed as affording to Mortgagee rights additional
to, and not exclusive of, the rights conferred under the provisions of said
Section 291-f.


15

--------------------------------------------------------------------------------




30.     Section 254, et al., of RPL. The clauses, covenants and conditions
contained in this Security Instrument shall be construed as affording to Lender
rights additional to, and not exclusive of, the rights conferred under the
provisions of Sections 254, 271 and 272 of the New York Real Property Law,
subject to the terms and conditions of the Loan Agreement. Without in any way
limiting the foregoing, Borrower hereby specifically covenants and agrees,
pursuant to Section 254.10 of the New York Real Property Law, that the holder of
this Security Instrument, in any action to foreclose it, shall be entitled to
the appointment of a receiver. In the event of any conflict, inconsistency or
ambiguity between the provisions of this Security Instrument or the provisions
of the other Loan Documents, on the one hand, and the provisions of subsection 4
of said Section 254, on the other hand, the provisions of this Security
Instrument and the other Loan Documents shall control.
31.     Commercial Property. Borrower represents and warrants that this Security
Instrument does not encumber real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
(6) residential dwelling units having their own separate cooking facilities.
32.     Payment of Transfer Taxes. Upon any foreclosure of this Security
Instrument, any transfer in lieu of foreclosure, or any other applicable
Transfer, Borrower shall pay (i) any New York State Real Estate Transfer Tax
payable pursuant to Article 31 of the Tax Law of the State of New York (as the
same may be amended, supplemented and/or replaced from time to time, the “State
Transfer Tax Law”), and (ii) any New York City Real Property Transfer Tax
payable pursuant to the applicable laws of the City of New York (as the same may
be amended, supplemented and/or replaced from time to time, the “City Transfer
Tax Law”), and, in default thereof, Mortgagee may pay the same and the amount of
such payment, together with interest thereon at the Default Rate from the date
of demand until paid, shall be added to the Debt and be secured by this Security
Instrument. Borrower shall, at any time promptly upon written request therefor
by Mortgagee, execute and deliver such affidavits, questionnaires and documents
as may be necessary to enable Mortgagee to comply with the State Transfer Tax
Law and/or the City Transfer Tax Law. Borrower hereby indemnifies and agrees to
hold Mortgagee harmless from and against any loss, reasonable and actual
out-of-pocket cost, damage and expense (including, without limitation,
reasonable out-of-pocket attorneys’ fees) that Mortgagee may suffer or incur by
reason of Borrower’s failure to comply with its obligations under this Section,
excluding special, punitive or consequential damages (except to the extent such
consequential damages are owed by it to a third party). The foregoing indemnity
shall survive any termination of this Security Instrument, whether by
foreclosure, deed in lieu of foreclosure, or otherwise.
33.     MAXIMUM AMOUNT SECURED. NOTWITHSTANDING ANY PROVISION SET FORTH IN THIS
SECURITY INSTRUMENT TO THE CONTRARY, THE MAXIMUM AMOUNT OF PRINCIPAL
INDEBTEDNESS SECURED BY THIS SECURITY INSTRUMENT AT EXECUTION, OR WHICH UNDER
ANY CONTINGENCY MAY BECOME SECURED HEREBY AT ANY TIME HEREAFTER, IS TWO HUNDRED
FIFTEEN MILLION FOUR HUNDRED SEVENTY FIVE THOUSAND NO/100 DOLLARS
($215,475,000.00), PLUS ALL INTEREST AND OTHER CHARGES PAYABLE UNDER THE NOTE
AND ALL AMOUNTS EXPENDED IN ACCORDANCE WITH THIS SECURITY INSTRUMENT AND


16

--------------------------------------------------------------------------------




THE LOAN AGREEMENT BY MORTGAGEE OR ANY LENDER AFTER DEFAULT BY BORROWER (A) FOR
THE PAYMENT OF REAL ESTATE TAXES, CHARGES OR ASSESSMENTS WHICH ARE IMPOSED BY
LAW UPON THE PROPERTY; (B) TO MAINTAIN THE INSURANCE REQUIRED TO BE MAINTAINED
BY BORROWER PURSUANT TO THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS;
(C) FOR ANY EXPENSES INCURRED IN MAINTAINING THE PROPERTY AND UPHOLDING THE LIEN
OF THIS SECURITY INSTRUMENT, INCLUDING, BUT NOT LIMITED TO, THE EXPENSE OF ANY
LITIGATION TO PROSECUTE OR DEFEND THE RIGHTS AND LIEN CREATED BY THIS SECURITY
INSTRUMENT; (D) FOR ANY AMOUNT, COST OR CHARGE TO WHICH LENDER BECOME
SUBROGATED, UPON PAYMENT, WHETHER UNDER RECOGNIZED PRINCIPLES OF LAW OR EQUITY,
OR UNDER EXPRESS STATUTORY AUTHORITY; AND ALSO TOGETHER WITH INTEREST ON ALL OF
THE FOREGOING AMOUNTS IN CLAUSES (A) THROUGH (D) AT SUCH RATES AS PROVIDED FOR
IN THE NOTE.
34.     Assignment of Mortgage. Mortgagee shall, upon the written request and at
the expense of Borrower (for payment of the actual out-of-pocket fees and
expenses of Mortgagee’s counsel to prepare necessary assignments and/or
satisfactions), use commercially reasonable efforts to deliver an assignment of
this Security Instrument (together with the Note and an allonge thereto (or an
affidavit of lost note)) in lieu of a release or satisfaction hereof upon the
payment of the Debt in full with cash, provided that other than containing a
representation (A) that Mortgagee or any Lender shall not have previously
transferred its rights under this Security Instrument or the Note, (B) that
Mortgagee and each Lender’s interest therein is not currently encumbered, (C)
that the signatory is authorized to execute and deliver such assignment on
behalf of Mortgagee, and (D) of the outstanding principal balance of the Note,
the instrument of assignment shall be without representation or warranty by, or
recourse to, Mortgagee or any Lender, in any event whatsoever, and without
limitation of the foregoing, Mortgagee shall have no obligation to execute a
Section 275 Affidavit (whether as a separate affidavit or part of the instrument
of assignment).
35.     Multiple Mortgages. This Security Instrument is intended to be senior
and prior in lien to the Building Loan Security Instrument securing repayment of
“Advances” (as such term is defined in the Building Loan Agreement) made
pursuant to the Building Loan Agreement, all of which such “Advances” may be
disbursed and advanced from time to time after the execution and delivery of
such Building Loan Security Instrument.


[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]




17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed this Security Instrument as of the day
and year first above written.


 
BORROWER:


110 WILLIAM PROPERTY INVESTORS III, LLC
a Delaware limited liability company






By:    /s/ Christopher Schlank              
Name: Christopher Schlank
Title: Authorized Signatory







ACKNOWLEDGMENT


STATE OF NEW YORK        )
)    ss.:
COUNTY OF NEW YORK        )


On the 5th day of March in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared     Christopher
Schlank        , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Amy Miller        
Notary Public (SEAL)








[Signature Page to Senior Loan Consolidated, Amended and Restated Mortgage,
Assignment of Leases and Rents and Security Agreement]

--------------------------------------------------------------------------------




 
MORTGAGEE:


INVESCO CMI INVESTMENTS, L.P.,
a Delaware limited partnership


By: Invesco CMI Investments GP, LLC,
           a Delaware limited liability company,
           its general partner


By:    /s/ Paul Michaels              
Name: Paul Michaels
Title: Proper Officer







ACKNOWLEDGMENT


STATE OF TEXAS            )
)    ss.:
COUNTY OF DALLAS        )


On the 5th day of March in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared     Paul Michaels            ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




/s/ Omar Felipe        
Notary Public (SEAL)




2